ORDER
This matter came before the Supreme Court on an order issued to the plaintiffs to appear and show cause why their appeal should not be summarily denied and dismissed. In this case the plaintiffs have appealed from a final judgment entered in Superior Court arising out of a trespass by defendants on to the plaintiffs land by bulldozing a road through property and injuring and uprooting trees. The court found the damages suffered by the plaintiffs consisted of the loss of one half of a cord of wood and awarded damages in the amount of $30.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown.
The trial justice in this jury waived case discredited the plaintiff’s evidence as to damages. It appears obvious after our review of the record that the plaintiffs allegations of and evidence on damages was clearly exaggerated and overreaching, which gave rise to the trial justice’s decision to reject that evidence. It is well settled that when the decision of the trial justice in a jury waived case indicates that an exercise of independent judgment has occurred, that judgment is entitled to great *185weight. Having discredited the plaintiffs testimony as to damages it is within the trial justice’s discretion to award nominal damages. Instead she awarded damages in the approximate value of cord wood. We are not persuaded that the trial justice was clearly wrong in so deciding.
For these reasons the plaintiffs appeal is denied and dismissed, the judgment appealed from is affirmed and the papers of the case are remanded to the Superior Court.